          Case 1:20-cr-00403-KPF Document 19 Filed 06/17/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
2                                                    Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza


    MEMO ENDORSED                                    New York, New York 10007


                                                     June 16, 2021

BY ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Sururi Barbee, 20 Cr. 403 (KPF)

Dear Judge Failla:

        A Violation of Supervised Release (“VOSR”) hearing is presently scheduled for JunH
23, 2021 in the above-captioned case. The Government has learned that there has not been
progress in the defendant’s state case, which forms the basis of the instant VOSR
specifications. Accordingly, the parties jointly and respectfully request that the conference be
adjourned 90 days.
                                            Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                        By:      /s/ Rebecca T. Dell
                                              Rebecca T. Dell
                                              Assistant United States Attorney
                                              (212) 637-2198

cc:    Xavier Donaldson, Esq. (via ECF)

Application GRANTED. Mr. Barbee's VOSR hearing is ADJOURNED to
October 5, 2021, at 11:30 a.m.



Dated:       June 17, 2021                        SO ORDERED.
             New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
